                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   In the Matter of the Application of                     CASE NO. C17-1453-JCC
     LUFTHANSA TECHNICK AG, Petitioner, for
10
     an Order Pursuant to 28 U.S.C. § 1782 to Take           ORDER
11   Discovery, Pursuant to the Federal Rules of
     Civil Procedure, of Respondent PANASONIC
12   AVIONICS CORPORATION, for Use in
     Foreign Proceedings, with ASTRONICS
13   ADVANCED ELECTRONIC SYSTEMS as
     Intervenor.
14

15          The Court recently issued an order to show cause (Dkt. No. 114) why Lufthansa’s section

16   1782 petitions seeking discovery from Respondent Panasonic Avionics Corporation

17   (“Panasonic”) (Dkt. No. 1) and Intervenor Astronics Advanced Electronic Systems (“AES”)

18   (Dkt. No. 57), filed in September 2017 and November 2018, respectively, should not be

19   terminated. In its response, Lufthansa agreed that the petition seeking discovery from Panasonic

20   (Dkt. No. 1) should be terminated, except for the limited purpose of enforcing the Court’s

21   Second Amended Protective Order. (See Dkt. No. 115 at 2.) Panasonic did not object to that

22   portion of Lufthansa’s response.

23          Accordingly, the Court CLOSES Lufthansa’s September 2017 Application for Discovery

24   in Aid of Foreign Litigation (Dkt. No. 1), except for the limited purpose of enforcing the Court’s

25   Second Amended Protective Order (Dkt. No. 85, as revised by Dkt. No. 117). No additional

26   subpoenas may be issued on the September 2017 petition and the Court will not entertain further


     ORDER
     C17-1453-JCC
     PAGE - 1
 1   discovery motions based on the petition.

 2          The Court will address Lufthansa’s response to the Court’s order to show cause regarding

 3   the status of its November 2018 petition, including its recently filed motion to compel production

 4   from AES, by separate order.

 5          DATED this 21st day of June 2021.




                                                         A
 6

 7

 8
                                                         John C. Coughenour
 9                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1453-JCC
     PAGE - 2
